Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Allen on 3/23/2021.
The application has been amended as follows:
1. (Currently Amended) A vehicle rental system for providing available rental vehicle options to a user, the system comprising:
a network interface coupling the system with a rental provider computer system;
a processor coupled to the network interface; and
a memory coupled to the processor, the memory storing data comprising program code that, when executed by the processor, causes the system to:
receive a rental request for an available rental vehicle, wherein the rental request includes a coverage ratio, a pick-up location, and a drop-off location; and
in response to receiving the rental request: 
                                   query a rental store database of the rental provider computer system for a plurality of available rental stores in both the pick-up location and the drop-off location;
determine a number of clusters in at least one of the pick-up location and the drop-off location, wherein the number of clusters is based on the coverage ratio, a computing power , wherein the computing power is defined as a number of requests that a processor of the rental provider computer system is capable of processing in a given period of time for an availability request, and wherein a higher value of the coverage ratio results in an increased total number of clusters; 
arrange the plurality of available rental stores into at least one cluster in at least one of the pick-up location and the drop-off location based on a geographical position of the plurality of available rental stores, by dividing the plurality of available rental stores into the determined number of clusters; 
determine a number of available rental stores within each cluster in both the pick-up location and the drop-off location, wherein the number of available rental stores within each cluster is determined based on the coverage ratio, the computing power 
create a set of availability queries comprising origin and destination pairs with the number of available rental stores within each cluster in both in the pick-up location and the drop-off location; and
send an availability request to the rental provider computer system, the availability request comprising a query of the rental provider computer system for rate and availability information of rental vehicles for each availability query of the set of availability queries.

2–3. (Canceled) 

4. (Previously Presented) The system of claim 1, wherein the number of queries in the set of availability queries sent to the rental provider computer system in the availability request does not exceed a maximum number of requests that the processor of the rental provider computer system is capable of processing in a given period of time for an availability request.

5. (Currently Amended) The system of claim 1, wherein the coverage ratio ranges between a one-cluster value and a maximum-cluster value, wherein the one-cluster value represents arranging the plurality of available rental stores within a particular city as a single cluster, and the maximum-cluster value represents arranging the plurality of available rental stores by dividing an entire set of available rental stores into a maximum amount of clusters.


a user interface comprising a screen, wherein the screen displays a setting bar and cursor, and a value of the coverage ratio is adjusted by sliding the cursor along the along the setting bar. 

7. (Previously Presented) The system of claim 1, wherein the pick-up location is different from the drop-off location.

8. (Previously Presented) The system of claim 1, wherein the pick-up location is the same as the drop-off location.

9. (Cancelled) 



10. (Currently Amended) A method for providing available rental vehicle options to a user, the method comprising:
receiving a rental request for an available rental vehicle, wherein the rental request includes a coverage ratio, a pick-up location, and a drop-off location; and
in response to receiving the rental request:
querying a rental store database of a rental provider computer system for a plurality of available rental stores in both the pick-up location and the drop-off location;
determining a number of clusters in at least one of the pick-up location and the drop-off location, wherein the number of clusters is based on the coverage ratio, a computing power , wherein the computing power is defined as a number of requests that a processor of the rental provider computer system is capable of processing in a given period of time for an availability request, and wherein a higher value of the coverage ratio results in an increased total number of clusters;
arranging the plurality of available rental stores into at least one cluster in at least one of the pick-up location and the drop-off location based on a geographical position of the plurality of available rental stores, by dividing the plurality of available rental stores into the determined number of clusters;  
determining a number of available rental stores within each cluster in both the pick-up location and the drop-off location, wherein the number of available rental stores within each cluster is determined based on the coverage ratio, the computing power 
creating a set of availability queries comprising origin and destination pairs with the number of available rental stores within each cluster in both in the pick-up location and the drop-off location; and
sending an availability request to the rental provider computer system, wherein the availability request comprises querying the rental provider computer system for rate and availability information of rental vehicles for each availability query of the set of availability queries.

11–12. (Canceled) 

13. (Previously Presented) The method of claim 10, wherein the number of queries in the set of availability queries sent to the rental provider computer system in the availability request does not exceed a maximum number of requests that the processor of the rental provider computer system is capable of processing in a given period of time for an availability request.

14. (Currently Amended) The method of claim 10, wherein the coverage ratio ranges between a one-cluster value and a maximum-cluster value, wherein the one-cluster value represents arranging the plurality of available rental stores within a particular city as a single cluster, and the maximum-cluster value represents arranging the plurality of available rental stores by dividing an entire set of available rental stores into a maximum amount of clusters.

15. (Previously Presented) The method of claim 10, wherein the pick-up location is different from the drop-off location.



17. (Canceled)
 
18. (Currently Amended) A computer program product for providing available rental vehicles options to a user, the computer program product comprising:
a non-transitory computer-readable storage medium; and
program code stored on the non-transitory computer-readable storage medium that, when executed by one or more processors, causes the one or more processors to:
receive a rental request for an available rental vehicle, wherein the rental request includes a coverage ratio, a pick-up location, and a drop-off location; and
in response to receiving the rental request: 
                       query a rental store database of [[the]] a rental provider computer system for a plurality of available rental stores in both the pick-up location and the drop-off location;
determine a number of clusters in at least one of the pick-up location and the drop-off location, wherein the number of clusters is determined based on the coverage ratio, a computing power , wherein the computing power is defined as a number of requests that a processor of the rental provider computer system is capable of processing in a given period of time for an availability request, and wherein a higher value of the coverage ratio results in an increased total number of clusters;
arrange the plurality of available rental stores into at least one cluster in at least one of the pick-up location and the drop-off location based on a geographical position of the plurality of available rental stores, by dividing the plurality of available rental stores into the determined number of clusters;
determine a number of available rental stores within each cluster in both the pick-up location and the drop-off location, wherein the number of available rental stores within each cluster is determined based on the coverage ratio, the computing power 
create a set of availability queries comprising origin and destination pairs with the number of available rental stores within each cluster in both in the pick-up location and the drop-off location; and
send an availability request to the rental provider computer system, the availability request comprising a query of the rental provider computer system for rate and availability information of rental vehicles for each availability query of the set of availability queries.

19. (Previously Presented) The system of claim 1, wherein the coverage ratio is a user-selectable value that is configured to enable the user to convey preferences with respect to price in the rental request.

20. (Currently Amended) The system of claim 1, wherein the pick-up location is different from the drop-off location, and determining the number of clusters is based on: 
computing a mathematical function floor sqrt of the computing power;
computing a mathematical function min of (i) the total number of available rental stores 
computing a mathematical function ceil of the coverage ratio multiplied by the computed min of (i) the total number of available rental stores 

21. (Previously Presented) The system of claim 1, wherein the pick-up location is the same as the drop-off location, and determining the number of clusters is based on: 
computing a mathematical function min of (i) the total number of available rental stores 
computing a mathematical function ceil of the coverage ratio multiplied by the computed min of (i) the total number of available rental stores 

22. (Previously Presented) The method of claim 10, wherein the pick-up location is different from the drop-off location, and determining the number of clusters is based on: 
computing a mathematical function floor sqrt of the computing power;
available rental stores 
computing a mathematical function ceil of the coverage ratio multiplied by the computed min of (i) the total number of available rental stores 

23. (Previously Presented) The method of claim 10, wherein the pick-up location is the same as the drop-off location, and determining the number of clusters is based on: 
computing a mathematical function min of (i) the total number of available rental stores 
computing a mathematical function ceil of the coverage ratio multiplied by the computed min of (i) the total number of available rental stores 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With the claim amendment and remarks filed on 11/16/2020, the Applicant have added new claims 21-23, including limitations for determining the number of clusters and addressed the specific 112(a) and 112(b) rejections, therefore, the Examiner have reconsidered and withdrawn the corresponding 112(a) and 112(b) rejections.
	Regarding to the prior art rejections, which were previously withdrawn. The new and most relevant references the Examiner could find are Konig et al. (US20150339923A1) and Scicluna et al. (US20160247095A1). Konig is directed to a vehicle request management system having a server arranged to communicate with vehicle request devices, the request is used to generate a cluster. The relationship between new vehicle requests and those of existing clusters is assessed based on a proximity of a pick-up location associated with the new request to a pick-up location of an existing request. The relationship is assessed using a parameter that is selected based on a geographical and temporal density of vehicle requests in a region associated with the cluster. Konig also teaches a 
	However, neither or any of the references that the Examiner found teaches the specific of the combination of the limitations of determine a number of clusters in at least one of the pick-up location and the drop-off location, wherein the number of clusters is based on the coverage ratio, a computing power and a total number of available rental stores located within one of the pick-up location and the drop-off location, wherein the computing power is defined as a number of requests that a processor of the rental provider computer system is capable of processing in a given period of time for an availability request, and wherein a higher value of the coverage ratio results in an increased total number of clusters. 
	Thus, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687